Citation Nr: 1713335	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  08-06 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right leg disability to include demyelinating polyneuropathy of the right lower extremity.
 
2.  Entitlement to service connection for a left leg disability, to include demyelinating polyneuropathy of the left lower extremity.
 
3.  Entitlement to service connection for a lumbar spine disability, to include degenerative disc disease of the lumbar spine and spina bifida occulta.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), a depressive disorder, and a specific phobia, situational type.

5.  Entitlement to service connection for Brugada syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran had active military service from August 1974 to August 1978. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2007, April 2008, and January 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board will, therefore, consider entitlement to all psychiatric diagnoses raised by the record.

The issues of entitlement to service connection for right and left leg, back, and acquired psychiatric disabilities were denied by the Board in an October 2015 decision.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2016, the parties (Secretary of VA and the Veteran) filed a Joint Motion for Partial Remand (Joint Motion), which the Court granted in January 2017, vacating the October 2015 decision and remanding the appeal to the Board for action consistent with the Joint Motion. 


REMAND

In accordance with the Joint Motion, the Board remands the issues of entitlement to service connection for right and left leg, back, and psychiatric disabilities for further development.  Specifically, the Joint Motion found that the Board erred in relying on the VA examinations and opinions of record, finding that they are inadequate. 

With regard to the Veteran's back disability, the Joint Motion noted that the February 2012 VA examiner did not discuss the Veteran's diagnosis of spina bifida occulta when considering the etiology of his lumbar spine disability.  As for the acquired psychiatric disorder claim, the Joint Motion indicated that the Board erred in finding that the March 2013 VA examination substantially complied with the Board's September 2011 remand orders because the examination only addressed PTSD and not the Veteran's other psychiatric diagnoses.  In light of these circumstances, the Board remands the appeal so that additional VA examinations may be scheduled for the right and left leg, back, and acquired psychiatric disorder claims. 

With regard to the Veteran's service connection claim for Brugada Syndrome, the March 2016 remand orders specifically asked that the examiner discuss the Veteran's assertions in a November 2011 submission of having been told in service that he had "Long QT's."  The May 2016 VA examiner notes the Veteran's assertions of in-service palpitations, but does not mention the Long QT's.  Consequently, the May 2016 VA opinion does not substantially comply with the Board's March 2016 remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain any outstanding records pertinent to the Veteran's claims.

2.  Afford the Veteran an examination by a physician with sufficient expertise to determine the nature and etiology of all back disorders and disorders of the right and left lower extremities that have been present during the period of the claims.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to each back disorder that has been present during the period of the claim as to: 

a. Whether the back disorder is a congenital or developmental defect, OR a congenital or developmental disease. 

b. If the back disorder is found to be a congenital or developmental defect, the examiner must opine as to whether there was any superimposed disorder or injury during the Veteran's active duty service. 

c. If the back disorder is found to be a congenital or developmental disease, the examiner must opine as to whether it was aggravated beyond its natural course by the Veteran's active duty service. 

d. For any back disorders that are not congenital or developmental defects or diseases, the examiner must state whether it is at least as likely as not (a 50 percent probability or greater) that the disorder originated during the Veteran's period of active service or is otherwise etiologically related to his active service, to include related to any in-service injuries or events described in the Veteran's written or oral statements.

e. For any right and left lower extremity disorder identified, the examiner must state whether it is at least as likely as not (a 50 percent probability or greater) that the disorder originated during the Veteran's period of active service or is otherwise etiologically related to his active service, to include related to any in-service injuries or events described in the Veteran's written or oral statements.
 
In reaching any conclusion, the examiner should consider and discuss the private neurological opinion dated in November 2006 which indicated that the Veteran's lumbar spine and demyelinating polyneuropathy of the bilateral lower extremities may be related to service. 

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Afford the Veteran an examination by a psychiatrist or a psychologist to determine the nature and etiology of all acquired psychiatric disorders that have been present during the period of the claim. 

All pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to each acquired psychiatric disorder present during the period of the claim as to whether it is at least as likely as not (i.e., a 50 percent or better probability) that such disorder originated during active service or is otherwise etiologically related to active service. 

If a diagnosis of PTSD is assigned, the examiner should state the specific stressor(s) that supports the diagnosis.

For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of symptoms experienced during active service and since. 

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Obtain another VA opinion from the May 2016 VA examiner or from another examiner if that examiner is not available, as to the etiology of the Veteran's Brugada Syndrome.  All pertinent evidence of record should be made available to and reviewed by the examiner.   Based on the review of the record, the examiner should respond to the following:

a. Does Brugada Syndrome constitute a congenital or developmental defect or a disease (per VAOPGCPREC 82-90, in general, a congenital abnormality that is subject to improvement or deterioration is considered a disease)?

b. If the Brugada syndrome is considered a defect, was there additional disability due to disease or injury superimposed upon such defect during service?  If so, please identify the additional disability.

c. If the examiner finds that the Brugada syndrome is a disease, was it aggravated beyond the natural progression during his military service?  

d. If Brugada syndrome is not a congenital or developmental defect or disease, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the disorder pre-existed service.  

e. If there is clear and unmistakable evidence that the disorder pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

f. If there was an increase in the severity of the Veteran's disorder, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

g. If there is no clear and unmistakable evidence that the current disorder pre-existed service, then the examiner is asked whether it is at least as likely as not (i.e., a 50 percent or better probability) that the disorder had its onset during service or is otherwise related to service.  

In answering the foregoing questions, the examiner must discuss the Veteran's assertions of having an EKG in service that showed Long QT's.  

For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of symptoms experienced during active service and since. 

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  Readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


